Citation Nr: 0013909	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Eligibility for Department of Veterans' Affairs (VA) 
nonservice-connected death pension benefits.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel





INTRODUCTION

The veteran had recognized guerrilla service from July 1, 
1945 to November 14, 1945.  He had regular Philippine Army 
service from November 15, 1945 to May 3, 1946, and active 
military service in the New Philippine Scouts from June 10, 
1946 to March 2, 1949.  The veteran died on January [redacted], 
1979.  The appellant is the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 1999 the RO denied service connection for the cause of 
the veteran's death and entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991 & Supp. 1999).  The RO notified 
the appellant of that determination by letter dated May 17, 
1999.  In the absence of a timely Notice of Disagreement, 
that decision is final.  38 C.F.R. § 20.302 (1999).  


FINDINGS OF FACT

1.  The certified service department records show that the 
veteran had recognized guerrilla service from July 1, 1945 to 
November 14, 1945; regular Philippine Army service from 
November 15, 1945 to May 3, 1946; and, active military 
service in the New Philippine Scouts from June 10, 1946 to 
March 2, 1949.  

2.  The veteran did not have the requisite military service 
for nonservice-connected pension benefits; therefore, 
appellant is not entitled to nonservice-connected death 
pension benefits.  

3.  The veteran had no service-connected disabilities at the 
time of his death in January 1979.  

4.  The appellant's VA Form 534 was received almost 20 years 
after the veteran's death and the veteran had no pending 
claims at the time of his death in January 1979.  


CONCLUSIONS OF LAW

1.  There is no legal authority for entitlement to VA death 
pension benefits for the appellant. 38 U.S.C.A. §§ 101, 
107(a), 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.3, 3.8 (1999).  

2.  The requirements for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 19991 & Supp. 1999); 
38 C.F.R. § 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nonservice-Connected Death Pension

The appellant contends that she is entitled to nonservice-
connected death pension benefits because she is the widow of 
a veteran who had service during World War II.  The Board 
does not dispute the fact that the appellant is the veteran's 
widow as defined by VA laws and regulations or that the 
veteran had service as a recognized guerrilla, regular 
Philippine Army service and service as a Philippine Scout 
during World War II and thereafter.  Regrettably, however, 
the appellant is ineligible for death pension benefits based 
on the veteran's service.  

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1999).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military, naval or air service for the purposes 
of VA death pension benefits.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.8(c), (d).

The applicable laws and regulations provide that service in 
the Philippine Scouts enlisted under Section 14, Public Law 
190, 79th Congress (the "Armed Forces Voluntary Recruitment 
Act of 1945"), shall not be deemed to have been active 
military, naval or air service, except for benefits under 
certain contracts of National Service Life Insurance; 
compensation for service-connected disability; and DIC 
for service-connected death.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive were 
made under the provisions of Pub. L. 190 as it constituted 
the sole authority for such enlistments during that period.  
This does not apply to officers who were commissioned in 
connection with the administration of Public Law 190.  38 
U.S.C.A. § 107(b); 38 C.F.R. § 3.8(b).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of the VA, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203 (1999).

In connection with the veteran's November 1976 application 
for service connection for pulmonary tuberculosis, the 
National Personnel Records Center (NPRC) certified that the 
veteran had active military service in the New Philippine 
Scouts from June 10, 1946 to March 2, 1949.  The following 
month the NPRC also certified that the veteran had recognized 
guerrilla service from July 1, 1945 to November 14, 1945 and 
regular Philippine Army service from November 15, 1945 to May 
3, 1946.  

With her request for VA Form 534 received in October 1979, 
the appellant submitted a copy of the veteran's Honorable 
Discharge from the Armed Forces of the Unites States of 
America.  This shows the veteran was a Philippine Scout and 
was honorably discharged on March 2, 1949.  Copies of service 
department records submitted in support of the appellant's 
March 1997 application for death benefits also show the 
veteran served as a Philippine Scout from June 10, 1946 to 
March 2, 1949.  A copy of an October 1979 statement of 
service inquiry issued by the NPRC also shows the veteran 
served as a Philippine Scout in the Army of the United States 
from June 10, 1946 to March 2, 1949.  

The appellant does not dispute the certified dates of the 
veteran's service.  She contends that she should be entitled 
to nonservice-connected death pension benefits because her 
husband was a good soldier, with a deep-rooted conviction to 
stand up and fight for his country.  The veteran's honorable 
service to the Armed Forces of the United States and to the 
Republic of the Philippines is not in question.  

In the instant case, the service department certified that 
the veteran had recognized guerrilla service from July 1, 
1945 to November 14, 1945 and regular Philippine Army service 
from November 15, 1945 to May 3, 1946.  As noted above, 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
(Regular Philippine Army) while such forces were in the 
service of the Armed Forces of the United States pursuant to 
the Military Order of the President dated July 26, 1941, 
including service as a recognized guerrilla, does not 
constitute active military, naval or air service qualifying 
for VA nonservice-connected death pension benefits.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c), (d).  Thus, the law 
precludes basic eligibility for nonservice-connected death 
pension based on the veteran's service.

The veteran's enlistment as a Philippine Scout was in June 
1946, under Section 14, Public Law 190, 79th Congress, as 
that was the only authority for enlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947.  38 C.F.R. § 3.8(b).  Service records show the 
veteran was not commissioned as an officer during this 
period.  By law, unlike service in the Regular Philippine 
Scouts or "old" Scouts, such service is not deemed to be 
qualifying service for non-service-connected disability 
pension benefits.  38 C.F.R. § 3.8(b).  Again, the law 
precludes basic eligibility for nonservice-connected death 
pension based on the veteran's service.  

Accordingly, basic eligibility for nonservice-connected death 
pension benefits must be denied as a matter of law.  38 
U.S.C.A. §§ 101, 107(a), 1521, 1541, 5107 (West 1991); 
38 C.F.R. §§ 3.1, 3.3, 3.8 (1999); see Sabonis v. Brown, 6 
Vet. App. 426 (1994).


Accrued Benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he or 
she was entitled at the time of death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121 (West 1991); 
38 C.F.R. § 3.1000 (1999).  

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to derive his or her own application.  Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits. 38 C.F.R. § 3.1000(c) (1999); see 38 C.F.R. § 
3.152(b).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 1991); 38 C.F.R. § 3.152(a) (1999).  

The veteran filed an original application for service 
connection for pulmonary tuberculosis in 1976.  The available 
service medical records do not show treatment or diagnosis of 
pulmonary tuberculosis.  The veteran submitted a June 1949 
chest  x-ray examination film in support of his claim.  The 
reviewing radiologist noted that the film could not be 
satisfactorily interpreted because the edges and lower 
portions of both hemithorax had been clipped off, but the 
visualized portions of the chest appeared essentially within 
normal limits.  

In an August 1977 rating decision the RO denied service 
connection for pulmonary tuberculosis.  The RO notified the 
veteran of that determination by letter dated August 29, 
1977, but the veteran did not appeal.  The veteran did not 
file any other claims during the remainder of his lifetime, 
and he had no service-connected disabilities and no pending 
claims at the time of his death in January 1979.

In October 1979, the appellant submitted a copy of the 
veteran's death certificate, showing that he died on January 
[redacted], 1979 from cardiorespiratory arrest due to acute renal 
failure.  At the request of the RO, the appellant submitted 
another copy of the veteran's death certificate, which 
appears to be signed by the Chief of the Civil Registry 
Section, showing that the veteran died on January [redacted], 1979 
from "Pyrlorephrities."  In a letter of September 1979 she 
stated that she wanted to claim dependency and indemnity 
benefits and asked for the necessary forms.  She wrote again 
in May 1980, asking for VA Form 534.  In June 1980 the RO 
responded, advising the appellant that she had no probable 
entitlement to death benefits because the veteran's death was 
not established to be due to service.  She was further 
advised that if she desired a formal determination she should 
complete and return the enclosed VA Form 534.  The appellant 
was not heard from again for almost twenty years.   

In March 1997 the appellant filed VA Form 534, Application 
for Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving 




Spouse or Child.  She included a copy of the veteran's death 
certificate, which was issued by the Office of the 
Civil Registrar General.  This shows the veteran died on 
January [redacted], 1979 from cardiorespiratory arrest due to acute 
renal failure.  The appellant contends that the veteran's 
death from renal failure could be related to service because 
the diet he was forced to adopt during service as a guerrilla 
fighter was a contributing factor to deterioration of his 
kidneys.  

As reflected by the facts of this case, in 1980, after the 
appellant expressed an intent to file a claim for dependency 
and indemnity compensation and requested the form to do so, 
the RO sent her a letter stating that probable entitlement to 
death benefits was not shown.  At the same time, the RO 
complied with her request and sent her VA Form 534, advising 
her that if she wanted a formal determination on entitlement 
to death benefits she should complete and submit the from.  
The RO's letter was not a formal adjudication of entitlement 
to any death benefits and did not contain any appellate 
rights information.  Rather, it advised her of what she had 
to do to complete her claim for a formal adjudication of the 
matter, i.e., complete and submit VA Form 534.  She did not 
do this.  In fact she did not submit VA Form 534 until 1997.  
Since the veteran was not receiving periodic VA benefits and 
did not have a claim pending at the time of his death, the 
appellant has no claim upon which to derive her own 
application.  Jones v. West, 136 F.3d 1296, 1300.  Thus, even 
had she filed her claim for accrued benefits within the 
allowable time after the veteran's death, she would not have 
prevailed.  

The requirements for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 19991 & Supp. 1999); 38 
C.F.R. § 3.1000 (1999)





ORDER

Eligibility for VA nonservice-connected death pension 
benefits is denied.  

Entitlement to accrued benefits is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

